WOLF, C.J.
G.E. Financial Assurance and Sedgwick Claims Management Services, Inc. challenge an award of psychiatric treatment and temporary benefits to the claimant, Bobbie Lynn Cox. We find there was competent substantial evidence to support such awards and affirm without further comment.
*64On cross-appeal, claimant raises three issues. We affirm as to all, but we briefly address one of the issues: whether the employer/carrier was estopped from denying permanent impairment. Because the issue of estoppel was not addressed by the JCC, we decline to address that issue for the first time on appeal.1 Claimant may raise that issue in the future if the question of entitlement to permanent benefits is litigated.2
BROWNING and HAWKES, JJ., concur.

. The JCC acknowledged the estoppel argument, but she failed to address it; specifically, the JCC indicated that the issue of permanency had been withdrawn from her consideration by the claimant.


. We would note that the JCC found that there is no medical evidence that claimant attained maximum medical improvement as a result of the psychiatric condition, and as such, she found the claimant has not reached overall maximum medical improvement.